          Case 1:17-cv-08409-ER Document 24 Filed 02/03/21 Page 1 of 2


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
________________________________________________________________________

KIRAN VUPPALA,                                          CASE NO: 1:17-cv-08409-ER

       Plaintiff,

vs.

MIYABI SUSHI JAPANESE RESTAURANT
NY INC., a New York corporation, d/b/a
MIYABI SUSHI, and GREENWICH REALTY
ASSOCIATES, LLC, a New York limited
liability company,

       Defendants.
                                                /

                                 NOTICE OF SETTLEMENT

       COME NOW, Plaintiff, KIRAN VUPPALA, and Defendants, MIYABI SUSHI
JAPANESE RESTAURANT NY INC., a New York corporation, d/b/a MIYABI SUSHI, and
GREENWICH REALTY ASSOCIATES, LLC, a New York limited liability company, by and
through the undersigned counsel, and hereby notify this Honorable Court that a settlement in
principle has been reached in the above styled case among all parties. The settlement agreement
is in the process of being drafted, and the parties shall file a Stipulation of Dismissal With
Prejudice thereafter. As such, the parties respectfully request a ninety (90) day Order of
Dismissal to be issued in this matter, and respectfully request that the Conference scheduled
February 4th be canceled, as this matter has been settled.

       Dated: This 3rd day of February, 2021.

B By: /S/ B. Bradley Weitz           .                 By: /S/ Michael A. Brand
     B. Bradley Weitz, Esq.                               Michael A. Brand, Esq.
     The Weitz Law Firm, P.A.                             Law Offices of Vincent S. Wong
     Bank of America Building                             39 East Broadway
     18305 Biscayne Blvd., Suite 214                      New York, NY 10002
     Aventura, Florida 33160                              Telephone: (212) 888-0884
     Telephone: (305) 949-7777                            Facsimile: (212) 349-6599
     Facsimile: (305) 704-3877                            Email: mb.vswlaw@gmail.com
     Email: bbw@weitzfirm.com                             Attorneys for Miyabi Sushi Japanese
     Attorney for Plaintiff                               Restaurant NY Inc.
        Case 1:17-cv-08409-ER Document 24 Filed 02/03/21 Page 2 of 2




By: /S/ David A. Antwork           .
   David A. Antwork, Esq.
   Campanelli & Associates P.C.
   1757 Merrick Avenue, Suite 204
   Merrick, NY 11566
   Telephone: (516) 746-1600
   Facsimile: (516) 746-2611
   Email: dantwork@davidantworklaw.com
   Attorney for Greenwich Realty Associates, LLC
